Exhibit 99.1 ` KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Financial Statements Years ended March 31, 2009, 2008 and 2007 BDO Dunwoody LLP Chartered Accountants 600 Cathedral Place 925 West Georgia Street Vancouver, BC, Canada V6C 3L2 Telephone: (604) 688-5421 Telefax: (604) 688-5132 E-mail: vancouver@bdo.ca www.bdo.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Keegan Resources Inc. (An Exploration Stage Company) We have audited the consolidated balance sheets of Keegan Resources Inc. (An Exploration Stage Company) as at March 31, 2009 and 2008 and the consolidated statements of operations and deficit and cash flows for each of the years in the three-year period ended March 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three-year period ended March 31, 2009, in accordance with Canadian generally accepted accounting principles. (signed) "BDO Dunwoody LLP" Chartered Accountants Vancouver, Canada June 26, 2009 KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Balance Sheets March 31, 2009 and 2008 Expressed in Canadian Dollars Assets Current assets: Cash and cash equivalents (note 3) $ $ Short - term investments (note 4) - Receivables Prepaid expenses and deposits Furniture, equipment and leasehold improvements (note 5) Resource properties (note 6) $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (note 8) $ $ Shareholders' Equity Share capital (note 7) Contributed surplus (note 7) Deficit accumulated in the exploration stage ) ) $ $ Commitments (notes 6 & 9) Contingencies (note 11) Subsequent event (note 15) SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Operations and Deficit Years ended March 31, 2009, 2008 and 2007 Expressed in Canadian Dollars Expenses: Amortization $ $ $ Bank charges and interest Consulting fees, directors' fees and wages and benefits (note 8) Office, rent and administration Professional fees (note 8) Regulatory Stock-based compensation (note 7(c)) Transfer agent and shareholder information Travel, promotion and investor relations Other expenses (income): Interest and other income ) ) ) Write-off of equipment - - Write-off of interest in resource properties (Note 6) - Foreign exchange loss Loss and comprehensive loss for the year Deficit accumulated in the exploration stage, beginning of year Deficit accumulated in the exploration stage, end of year $ $ $ Loss per share - basic and diluted $ $ $ Weighted average number of shares outstanding SEE ACCOMPANYING NOTES KEEGAN RESOURCES INC. (An Exploration Stage Company) Consolidated Statements of Cash Flows Years ended March 31, 2009, 2008 and 2007 Expressed in Canadian Dollars Cash provided by (used in): Operations: Loss for the year $ ) $ ) $ ) Items not involving cash: Amortization Stock based compensation Write-off of equipment - - Write-off of interest in resource properties - Changes in non-cash working capital: Receivables ) ) Prepaid expenses and deposits ) ) ) Accounts payable and accrued liabilities ) ) ) Investing: Purchase of furniture, equipment and leasehold improvements ) ) ) Acquisition of interest in resource properties ) ) ) Short-term investments ) - - Deferred exploration ) Financing: Shares issued for cash, net of share issue costs Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $
